Citation Nr: 1743066	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968 with the United States Army, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent disability rating, effective April 16, 2010.

The Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing was prepared and associated with the record.

At that time, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2016).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in April 2013.  In turn, a waiver of this additional evidence was not necessary.  Regardless, the Board may properly consider such evidence.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  



FINDING OF FACT

From the date of award of service connection, April 16, 2010, the Veteran's service-connected PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, sleep impairment, hypervigilance, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

From the date of award of service connection, April 16, 2010, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

In the instant case, the Veteran was afforded VA examinations in May 2010, May 2011, May 2015 and August 2016 to evaluate the severity of his service-connected PTSD.  At the Board hearing, the Veteran generally asserted that the VA examinations were inadequate.  He indicated that aside from one visit to the psychiatrist, he was shipped off to a counselor where he was only interviewed for 40 minutes, not less than an hour.  He reported that his military situations and issues were not discussed.  He also mentioned that at the initial fee-based examination in May 2010, the examiner never asked about Vietnam, but only talked about family.  However, the record shows that all of the VA examinations were performed by licensed psychiatrists or psychologists rather than a counselor as alleged by the Veteran.  In turn, the examiners had sufficient medical expertise to perform the examinations.  Also, a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, as the Veteran has not demonstrated that the VA examiners were unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner, the Veteran has not met his burden to show that the VA examinations were inadequate.  In sum, the assertions of the Veteran are not sufficient to overcome the above-mentioned presumption.

Moreover, the examinations were based upon consideration of the Veteran's pertinent medical history, review of the record, his lay assertions and current complaints, and they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Importantly, the examination reports clearly discuss the Veteran's military service, including his in-service stressors in Vietnam.  Furthermore, the evidence does not show that his symptoms have materially worsened since the most recent August 2016 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, the Board finds that the VA examinations are adequate and the Board accordingly finds no reason to remand for further examination.  

Importantly, with the exception of the inadequacy of the VA examinations discussed above, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

II.  Analysis

The Veteran is seeking an initial higher rating for his PTSD.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Further, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; and a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Board notes that during the course of the appeal, the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

The Veteran filed his claim for service connection on April 16, 2010.  In support of his claim, he submitted an April 2010 private opinion from R.P., LISW-S.  The examiner noted that the Veteran experienced the following symptoms due to his PTSD: recurrent and intrusive distressing recollections, flashbacks, avoidance, hypervigilance and exaggerated startle response.  The examiner opined that the Veteran experienced clinically significant distress or impairment in social, occupational or other important areas of functions.  Another April 2010 private opinion from M.F., M.D. indicated that the Veteran experienced flashbacks, avoidance of certain situations, and hyper-startle response.  

In a May 2010 statement, the Veteran reported hypervigilance, exaggerated startle response and easily awoken.  The Veteran also submitted a statement from his daughter where she described an incident that occurred in the summer of 2005 when her father experienced a flashback due to the sound of helicopter.  She also indicated that he always sat with his back to a door.  The Veteran also submitted a statement from his wife, but this statement primarily discussed his sleep apnea.  

The Veteran was afforded a VA examination in May 2010.  The Veteran reported recollections of traumatic events and hypervigilance.  However, his symptoms were characterized as mild.  The Veteran did not receive outpatient care nor was he ever hospitalized.  The Veteran reported retiring from the security industry in March 2009.  He had not lost any time from work in the past 12 months due to his psychiatric treatment.  He was not under current treatment.  The Veteran reported an excellent relationship with his wife of 37 years and his adult children.  He also has a close circle of friends within his church.  The Veteran played trumpet in a veteran's-only band.  He was also an avid crossword puzzle aficionado and enjoyed coin collecting.  He had enjoyed golf and bowling, but his physical conditions limited these leisurely pursuits.  

On mental status examination, the Veteran did not have impairment of thought process or communication; delusions or hallucinations; inappropriate behavior; suicidal or homicidal thoughts or intent; or memory loss or impairment.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place and time.  The claimant did not have obsessive or ritualistic behavior that interfered with his routine activities.  The Veteran also did not exhibit panic attacks, depression, anxiety, impairment impulse control or sleep impairment.  He had mild emotional lability and tearfulness.  However, his disorder did not interfere with employment and social functioning.  The examiner found that the Veteran did not meet the DSM-IV criteria for PTSD.  The current GAF was 71.  

The examiner stated that the Veteran was experiencing tearfulness and mild re-experiencing symptoms triggered by his first reunion of Vietnam veterans two years ago.  The Veterans re-experiencing symptoms of recalling thoughts, images and recollections of traumatic event did not appear too distressful to Veteran.  The   Veteran did not report typical etiology of avoidant symptoms, but avoided the VFW and other organizations due to religious convictions.  The Veteran was willing to engage in any kind of counseling to help decrease tearfulness.  The Veteran would benefit from individual and group therapy.  Prognosis was good.

In October 2010, the Veteran sought initial treatment at the VA.  The Veteran reported avoidance, depression, chronic sleep difficulties and hyper alertness.  He had difficulties with anger and avoided confrontation at all cost.  On mental status examination, the Veteran was wearing weather appropriate clothing.  Eye contact was appropriate.  He was friendly, cooperative but guarded.  He denied feeling depressed, but cried when discussing his Vietnam experience.  When asked to rate his depression from 1 to 10 with 10 being the worst he rated himself as a 5.  Affect was anxious.  Speech and psychomotor behavior was within normal limits.  When answering a question, he went into great detail.  Thought process was logical and focused.  Thought content was void of delusions.  He admitted to auditory, visual, tactile and olfactory hallucinations all related to his military experience.  Judgment appeared appropriate.  He appeared to demonstrate moderate insight.  He was oriented to all three spheres.  He denied suicidal/homicidal ideation.  The Veteran again reported a good relationship with wife and kids.  He reported being forced to retire 12 years ago as a security guard due to downsizing.  The examiner diagnosed major depressive disorder and PTSD.  A GAF of 50 was assigned.  

In December 2010, a GAF of 60 was assigned.  The Veteran denied significant symptoms of PTSD and depression.  A subsequent January 2011 record showed that the Veteran's PTSD was characterized as mild and a GAF of 65 was assigned.  The Veteran indicated that he was not clinically depressed and memory, concentration, insight and judgment were all intact.  Mental status examination was essentially normal.  In February 2011, a GAF of 60 was again given.  It was noted that no other appointments were made.  

A January 2011 private intake assessment showed that the Veteran reported experiencing daily intrusive memories, night terrors, disrupted sleep, depression, anxiety and guarding.  He had low energy and difficulty concentrating.  However, he had no suicidal thought or plan.  On examination, his speech was appropriate and he was oriented to times three.  His memory, affect and associations were normal.  He had no delusions, hallucinations or grossly disorganized catatonic behavior.  His judgment was fair. 

In 2011, the Veteran submitted statements from fellow service members describing stressor incidents in Vietnam and indicating their belief that the Veteran suffered from PTSD.

The Veteran was afforded another VA examination in May 2011.  The claims file was reviewed.  The Veteran reported difficulties with nightmares, anxiety, sleep difficulty and hypervigilance.  He denied panic attacks, but did endorse some periodic tearfulness and crying as well as some recent increase in irritability and poor frustration tolerance.  He endorsed some mild road rage, but denied impulsivity.  Although he experienced discomfort in crowds, he still went to stores, restaurants and sporting events.  He also reported some mistrust, suspiciousness and hypervigilance.  He endorsed moderate difficulties with concentration, focus, attention and distractibility.  

On mental status examination, the Veteran's hygiene was good.  He presented with hypervigilance and was periodically tearful.  Speech was slow, but purposeful.  Interviewing was difficult at times due to frequent pauses, irrelevant and lengthy answers.  He also appeared to have slow cognition processes.  He was alert and oriented x3.  Memory was intact for recent and remote except some spotty memory regarding names and dates.  Immediate memory was not tested.  Cognition was felt to be grossly intact, but with noticeable moderate difficulties with concentration, focus, attention and distractibility.  He endorsed forgetfulness.  Intelligence and fund of knowledge appeared low/average based on the content of the conversation He endorsed mistrust and suspiciousness, but did not endorse auditory and visual hallucinations, delusions and paranoia.  There was no evidence of any formal thought disorder.  He did not endorse symptoms of mania, hypomania or obsession compulsive disorder.  He did however endorse mild difficulties with irritability and poor frustration tolerance, but denied outbursts of anger and assault of violence.  He denied impulsivity stating that he had a long fuse.  He also denied panic attacks.  He endorsed some crying spells and periodic flashbacks.  He denied difficulties with sleep, interests, hopelessness, helplessness, energy, appetite or suicidal or homicidal ideation.  He endorsed survivor guilt.  Insight and judgment were felt to be fair to good.  

The examiner noted that the Veteran had been diagnosed with PTSD that has been characterized as mild.  The mild nature of his symptoms was endorsed by the fact that both the Veteran and his treating psychiatrist did not find the need for medication and by the fact that his recent therapist also recommended a decrease in the frequency of his visits to a p.r.n. (as occasion requires) basis.  Clinical records document his PTSD as being rated as mild.  Although he was at one point diagnosed with depression, his depression appears to be more likely than not due to his dissatisfaction with unemployment and financial difficulties related to his unemployment.  The Veteran himself stated that his depression is related to unemployment and financial difficulties.  He himself indicated that he found no reason to be treated for depression when he does not have it.  

Based on his mild PTSD symptoms, the examiner opined that the Veteran had mild difficulties with interpersonal functioning as evidenced by his social withdrawal, discomfort among Asians, mild discomfort in crowds, periodic irritability, some emotional detachment and limited friendships.  He however has been able to establish effective interpersonal relationships in occupational settings and has not withdrawn from activities that he enjoys.  Mild discomfort in crowds does not prevent him from going to sporting events or crowded restaurants or stores.  He presents as someone who has mild difficulties adapting to stressful situations in a work classroom or social setting.  His thinking processes are logical and would not adversely affect his social or vocational functioning.  His tangentially overinclusiveness and circumstantiality would lead to moderate reduction in communication effectiveness.  His difficulties with inner turmoil, concentration, focus, attention, distractibility and irritability would as like as not lead to an occasional missed day from work or mild intermittent reduction in occupational productivity reliability efficiency or work performance.  

Initially, the Veteran appears to have dealt with his chronic PTSD symptoms through keeping busy.  It is not surprising therefore that there was an increase in symptoms after his retirement and having more time on his hands.  It is more likely than not that the Veteran's symptoms will remain chronic and mild in nature with some periodic worsening in response to additional stresses or losses.

In his October 2011 notice of disagreement, the Veteran requested a 50 percent rating since his fellow service members had been rated as such.  Subsequently, in a May 2012 statement, the Veteran again described his in-service stressors in Vietnam.  He reported not liking crowds, sitting with his back to the door, flashbacks at the sounds of helicopters, hypervigilance and exaggerated startle response.  He also reported violent dreams.  At this time, he stated that he should receive a 70 percent rating like the majority of his fellow service members coping with the same problems.  

The Veteran was afforded another VA examination in May 2015.  The electronic record was reviewed.  The examiner found that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functional or require continuous medication.  The examiner found no changes since the prior May 2011 examination.  The examiner observed that the Veteran experienced chronic sleep impairment, mild memory loss and difficulty adapting in stressful circumstances, including work or a worklike setting.  

On mental status examination, the Veteran attended the interview on time. He wore casual, clean clothes, and hygiene and grooming were good.  Good eye contact was present and demeanor was pleasant.  Neither psychomotor agitation nor retardation was present.  No suicidal/homicidal ideation or psychotic thought processes were exhibited.  Affect was within normal range; mood was euthymic.  Judgment and insight were deemed to be good.  The examiner concluded that the Veteran is not found to have worsened since the evaluation conducted in 2011.  He described himself as "a crossword puzzle freak" in his leisure time; he had a solid marriage and family relationships; he was not on any psychotropic medication to manage his symptoms of PTSD.  Being 73 years old, having health problems, and formally retired, he is an unlikely candidate for resumption of gainful employment.

Most recently, the Veteran was afforded a VA examination in August 2016.  The electronic record was reviewed.  The examiner diagnosed PTSD, chronic, mild.  The Veteran continued to endorse re-experiencing and arousal symptoms of PTSD, however, at this examination, there was no indication of avoidance symptoms.  The examiner found that the Veteran exhibited occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran had the following symptoms: anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  

On mental status examination, the Veteran was clean and casually dressed.  The content of Veteran's speech appeared to be focused on the VA system and his belief that he was not being given the rating he believed he "deserves" (70%).  The Veteran reported "I have no problem talking about Vietnam and have no problem listening to other vets, I enjoy talking w/other vets."  As the Veteran was leaving, he made an offhand remark that perhaps examiner would "take care of this" and winked at the examiner.  The examiner also observed that the Veteran endorsed survivor's guilt.  

The examiner opined that the Veteran continued to meet criteria for mild PTSD rated at 30 percent.  The examiner agreed with the statement made by the examiner on the 2015 exam who stated "vet is not found to have worsened since the 2011 evaluation."  The Veteran continues to be retired and unemployed, continues to live in his own home with his wife and two adult children, continues to have good relationships with his wife and children, and continues to be in treatment for individual and group therapy for PTSD as he was in 2011.  The only difference between today's presentation and the two previous presentations in 2011 and 2015 is that the Veteran does not endorse any avoidance symptoms of PTSD.  He reported going to Vietnam reunions on at least four occasions and reported that he enjoys listening to other veterans while attending groups.  However, the Veteran continues to endorse mild symptoms of PTSD, including re-experiencing and arousal symptoms.  The Veteran continues to not take any psychiatric medications for his mental health condition.  Since there is no evidence of any worsening of his symptoms, the examiner opined that the Veteran's 30 percent rating for PTSD should be continued.

At the Board hearing, the Veteran reported being sharp with his wife and kids over trivial stuff.  He also described putting things off quite a bit, but getting to them in his own time.  He testified that he experienced mood swings with triggers.  He described panic attacks a couple of times a month when he was startled.  He described problems in the neighborhood, including police activity and solicitors, which bothered him.  He isolated himself in the evening after dinner.  He also was regimented with his family.  He indicated that he sometimes experienced memory loss.  He described a hallucination in 2012, but this incident was not related to his PTSD.  He also denied suicidal and homicidal ideation.  The Veteran also indicated that he experienced a flattened effect and lack of emotional response to family deaths.  

The Veteran submitted a May 2017 statement from his therapist at the Vet Center.  The therapist noted that the Veteran had problems with emotional numbing and irritability.  Moreover, portions of his memory of the traumatic event in Vietnam were missing.  It was also noted that he was overprotective of his children who as a consequence had never left home.  

In applying the rating criteria to the evidence of record, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 50 percent evaluation from the date of award of service connection, April 16, 2010.  During the course of the appeal, the Veteran exhibited symptoms that were more consistent with those characteristic of the criteria for a 50 percent rating, such as impairment of memory and disturbances of motivation and mood.  The record also documents consistent symptoms of intrusive distressing recollections, flashbacks, avoidance, hypervigilance, difficulty concentrating and exaggerated startle response.  Again, the April 2010 private examiner opined that the Veteran experienced clinically significant distress or impairment in social, occupational or other important areas of functions.  The Veteran has also reported irritability as well as social isolation at times.  The Board recognizes that the VA examinations indicated that the Veteran met the criteria for a 30 percent rating, but the Board finds that after reviewing the Veteran's whole disability picture, it more nearly approximates the criteria for a 50 percent rating.  As the Veteran's symptoms have been consistent throughout the appeal process, the Board finds that the 50 percent rating should be effective from the date of award of service connection, April 16, 2010.    

However, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent at any time from the date of award of service connection.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is primarily characterized by the following signs or symptoms: sleep impairment, irritability, anxiety, hypervigilance, exaggerated startle response and depressed mood.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, disturbances of mood and motivation, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  

Further, the Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to a moderate degree.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Moreover, the Veteran has been able to perform his activities of daily living, maintain a long-term relationship with his spouse and attend church.  

Importantly, the VA examiners primarily have described the Veteran's symptoms as mild.  The examiners have also clearly determined that the Veteran exhibited occupational and social impairment with decrease in work efficiency, which are actually the overall criteria for a lesser 30 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, supra.  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency these symptoms among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 50 percent criteria contemplate some form of mood impairment.  

Furthermore, at no point during the course of the appeal has the Veteran exhibited symptoms such as near continuous panic, obsessional rituals or neglect of personal hygiene, impaired impulse control or suicidal/homicidal ideation.  Also, his anxiety or depression did not affect his ability to function independently, and the Veteran's speech was never illogical, obscure or irrelevant.  Rather, his speech was normal rate, rhythm and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  While there has been some impairment of memory, such has been described as mildly to moderately abnormal and does not result in significant impairment.  Importantly, as noted above, he has been able to perform his activities of daily living.    

The Board recognizes that, although the Veteran was previously assigned GAF scores ranging between 60 to 71, which is indicative of mild symptoms, the Veteran's GAF score listed in the initial October 2010 VA clinical record was 50, which is indicative of more serious symptoms.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Nevertheless, despite these GAF scores, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 percent rating have been met given the Veteran's actual symptomatology.  Significantly, the Veteran's remaining GAF scores are much higher.  In sum, because the lower GAF score is not consistent with the objective findings, the score is not probative as to the Veteran's actual disability picture.    

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating.  The criteria for a 50 percent rating more accurately describe the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment is adequately contemplated by the 50 percent rating.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has carefully reviewed and considered the Veteran's statements as well as the other lay statements submitted regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran and his friends and family are competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning the severity of his symptoms when assigning the current 50 percent disability rating from the date of award of service connection.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable from the date of award of service connection; therefore, assigning staged ratings for such disability is not warranted.  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence has not shown that the Veteran's service-connected PTSD rendered him unemployable.  Although the April 2010 private examiner opined that the Veteran experienced clinically significant distress or impairment in social, occupational or other important areas of functions.  This opinion does not show that the Veteran was precluded from substantially gainful employment.  In this regard, the evidence shows that he retired due to downsizing.  Moreover, the May 2015 VA examiner determined that the Veteran's age and health problems precluded gainful employment and determined the Veteran's PTSD did not interfere with occupational functioning.  Likewise, the May 2016 VA examiner also found that the Veteran's PTSD cause only mild occupational impairment.  Accordingly, as the evidence does not show the Veteran's PTSD precludes substantially gainful employment, there is no need for further analysis with respect to this matter.  

In conclusion, an initial 50 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD, effective April 16, 2010.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a higher initial rating.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

From April 16, 2010, a 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


